DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,547,974 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the reference US Patent No. 10,547,974 B1. The reference and instant application are claiming common subject matter, as follows: 
A method implemented by a first mobile device, comprising: detecting a second mobile device within a field of view of a camera of the first mobile device at a plurality of different points in time (see claim 1: observing a second mobile device within a field of view of a camera of the first mobile device at a first point in time; receiving from the second mobile device a second position of the second mobile device at the first point in time, the second position being represented in a second coordinate system used by the second mobile device; identifying two constraints that relate the first coordinate system used by the first mobile device to the second coordinate system used by the second mobile device based at least in part on the second position and the orientation information); 
two constraints that relate the first coordinate system used by the first mobile device to the second coordinate system used by the second mobile device based at least in part on the second position and the orientation information); 
obtaining second position information indicating the position of the second mobile device at the plurality of different points in time in a second coordinate system used by the second mobile device (see claim 1: identifying two constraints that relate the first coordinate system used by the first mobile device to the second coordinate system used by the second mobile device based at least in part on the second position and the orientation information); and 
calculating a pose of the first mobile device relative to the second mobile device based at least in part on the first position information and the second position information (see claim 1: calculating a pose of the first mobile device relative to the second mobile device once at least six constraints have been accumulated). 

A first mobile device, comprising: a camera configured to observe a second mobile device within a field of view of the camera at a plurality of different points in time (see claim 11: observe the second mobile device within a field of view of the camera of the first mobile device at a first point in time); one or more processors; memory in electronic communication with the 

A computer-readable medium comprising instructions that are executable by one or more processors to: obtain first position information based on observations by a first mobile device of a second mobile device at a plurality of different points in time, the first position information indicating a position of the first mobile device and a position of the second mobile device at the plurality of different points in time in a first coordinate system used by the first mobile device (see claim 16: observe a second mobile device within a field of view of a camera of the first mobile device at a first point in time; determine orientation information about an orientation of the first mobile device with respect to the second mobile device at the first point in time based at least in part on the first position and the observation of the second mobile device at the first point in time);
obtain second position information indicating a position of the second mobile device at the plurality of different points in time in a second coordinate system used by the second mobile .

Allowable Subject Matter
Claims 1-20 would be allowable if a timely terminal disclaimer is filed to overcome the actual or provisional rejection based on nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding independent claims 1,11 and 17, Long (US 2019/0253372 Al); Lyren et al. (US 2016/0109940 Al); Cummins (US 2018/0063582 Al); Perez, III et al. (US 10,373,342 Bl) and Heizer (US 9,645,221 Bl) all teach a method implemented by a first mobile device, comprising: detecting a second mobile device within a field of view of a camera of the first mobile device at a first point in time; determining first position information based on the detecting, the first position information indicating a position of the first mobile device and a position of the second mobile device at the first point in time. All above prior art either singular or in combination, fail to anticipate or render obvious that obtaining second position information indicating the position of the second mobile device at the plurality of different points in time in a 
Claims 2-10 depend on claim 1. Therefore, they are allowable.
Claims 18-20 depend on claim 17. Therefore, they are allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643